OPINION — AG — **** STATE EMPLOYEES — FEDERAL WAGE LAW **** 1. UNDER 29 U.S.C.A., SECTION 213(B) (18), EMPLOYEES OF A COLLEGE DINING HALL OR CAFETERIA ARE EXEMPT FROM THE OVERTIME PROVISIONS OF THE FAIR LABOR STANDARDS ACT AS AMENDED IN 1966. 2. THE BOARD OF REGENTS OF OKLAHOMA COLLEGES IS PROHIBITED BY THE OKLAHOMA CONSTITUTION FROM APPROVING OR PAYING CLAIMS FOR OVERTIME WAGES ACCRUED FROM PRIOR FISCAL YEARS FOR EMPLOYEES OF THE COLLEGE MAINTENANCE DEPARTMENT WHO ARE PAID FROM APPROPRIATED FUNDS. CITE: ARTICLE X, SECTION 23 ROBERT H. MACY ** SEE: OPINION NO. 74-230 (1974) **